Citation Nr: 0909261	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-27 636	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs (VA) 
disability compensation benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant is contended to have had service in World War 
II.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO denied 
the appellant's application for service-connected disability 
benefits on the basis that he did not have the required 
military service to be eligible for VA benefits.  The 
appellant's disagreement with that decision led to this 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that he had service that qualifies him 
for VA disability compensation benefits.  

The appellant filed his claim for VA disability compensation 
benefits in September 2006 and with his application, he 
submitted a photocopy of a PA AGO Form 23, Affidavit for 
Philippine Army Personnel, dated October 5, 1945, which lists 
service in "K" Co. 11th Inf. from March 21, 1945, to 
October 4, 1945.  The document bears a stamp indicating it 
was authenticate by the Assistant Adjutant General of the 
Philippine Army in March 2006.  At the same time, the 
appellant submitted a photocopy of PA AGO Form 55, Philippine 
Army certificate of discharge dated in December 1948.  It 
states the appellant was enlisted at "K" Co. 11th Inf USAFIP 
NL on March 21, 1945, for the Philippine Army to serve three 
years and is hereby reverted to inactive service to enlist in 
the Regular Force (AFP).  The AGO Form No. 55 bears a stamp 
indicating it was authenticated by the Assistant Adjutant 
General of the Philippine Army in March 2006.  

Other documents submitted by the appellant with his 
application included Special Orders from the Headquarters, V 
Luna General Hospital dated in September 1965, Unit Financial 
Clearance and Military Personnel Clearance Certificate from 
the Philippine Military Academy both dated in November 1965, 
a Military Personnel Clearance Certificate from Armed Forces 
Philippines (AFP) Finance Center dated in March 1966, a 
neuropsychiatric evaluation from V Luna Medical Center AFP 
dated in April 1975, and a copy of his marriage contract.  

On a VA Form 21-2101 (JF), Request for Information, the RO 
requested that the National Personnel Records Center (NPRC) 
provide service records and medical records for the appellant 
and stated that Form 23 was attached.  (The NPRC is part of 
the United States National Archives and Records 
Administration, and receives and stores records of various 
types concerning persons who served in the Armed Forces.)  In 
its request to NPRC, the RO said the appellant's branch of 
service was guerilla and the unit of assignment was K Co. 
11th Inf.  NPRC replied in October 2006 and stated that the 
appellant has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  In 
November 2006, the RO sent a second request to NPRC and 
supplied the same information as in the first request.  NPRC 
replied in December 2006 stating evidence submitted is 
insufficient to warrant a change in the prior certification 
of October 2006.  

In its December 2006 decision, the RO notified the appellant 
it had denied his application for service-connected 
disability compensation benefits because the evidence it 
reviewed showed that he did not have the required military 
service to be eligible for VA benefits.  The RO told the 
appellant that basic eligibility to VA benefits may be 
established upon verification of valid military service by 
NPRC.  The RO went on to say that NPRC found no evidence that 
the appellant served as a member of the Commonwealth Army of 
the Philippines, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.  The RO 
further stated that decisions concerning verification of 
military service are the responsibility of NPRC and under the 
provisions of 38 C.F.R. § 3.203 are binding on VA, which has 
no authority to change or amend the findings.  

The RO received the appellant's notice of disagreement in 
May 2007, and at that time he submitted additional evidence 
consisting of copies of ratings and letters from the 
Philippine Veterans Affairs Office dated in June 1975 and 
January 1981, and copies of Special Orders and a financial 
clearance certificate from V Luna General Hospital dated in 
February 1961 and September 1965.  In addition, he submitted 
a copy of Special Orders Number 1 dated in November 1945 from 
the Headquarters, 22nd Infantry PA, 2nd Infantry Division, 
Philippine Army.  It states that the appellant, having been 
relieved form assignment with the USAFIP NL, is assigned to 
"L" Co. 23rd Inf.  The RO listed this evidence in the 
statement of the case, and the appellant perfected his appeal 
with the filing of his VA Form 9, Appeal to Board of 
Veterans' Appeals, received at the RO in August 2007.  

Subsequent to the transfer of the appeal to the Board in 
July 2008, the United States Court of Appeals for the Federal 
Circuit held that in accordance with VA's 38 U.S.C. § 5103A 
duty to assist, where a claimant submits new evidence 
subsequent to a verification of service, that evidence must 
be submitted and considered in connection with a new request 
for verification of service from the service department 
pursuant to 38 C.F.R. § 3.203(c).  Capellan v. Peake, 539 
F.3d 1373, 1382 (2008).  The Federal Circuit stated 
specifically that 38 C.F.R. § 3.203 requires that military 
service be determined based on all relevant evidence, with 
due application of the duty to assist in 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159 and the statutory and regulatory 
requirements to consider all information and lay evidence of 
record pursuant to 38 U.S.C.A. § 5107(b).  Id.  

In this case, the only evidence from the appellant that the 
RO submitted to NPRC for service verification was the 
appellant's AGO Form 23.  There is no indication that the RO 
submitted to NPRC either the appellant's AGO Form 55 dated in 
December 1948 or the November 1945 Philippine Army Special 
Orders Number 1, both of which refer to World War II service.  
In view of the holding of the Federal Circuit in Capellan, 
the Board finds that remand is required.  



Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC and make a new request 
for verification of the appellant's 
service including, but not limited to, 
any guerrilla service in 1945.  Provide 
NPRC copies of the December 1948 AGO 
Form 55 and Special Orders Number 1 
from the Headquarters, 22nd Infantry PA, 
2nd Infantry Division, Philippine Army 
dated in November 1945 along with his 
AGO Form 23 and any other relevant 
records from the claims file.  

2.  After receipt of NPRC's reply, and 
after any other development indicated 
by the state of the record, 
readjudicate the issue of the 
appellant's legal entitlement to VA 
disability benefits.  If the benefit 
sought on appeal is not granted, issue 
an appropriate supplemental statement 
of the case and provide the appellant 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




